1 So. 3d 205 (2008)
SCHOOL BOARD OF PINELLAS COUNTY, Florida, Appellant,
v.
STATE BOARD OF EDUCATION of the State of Florida, Appellee.
No. 1D08-0369.
District Court of Appeal of Florida, First District.
December 2, 2008.
Ronald G. Meyer, Jennifer Blohm, and Janeia R. Daniels of Meyer and Brooks, P.A., Tallahassee; James A. Robinson, School Board Attorney, and David Koperski, *206 Assistant School Board Attorney, Largo, for Appellant.
Deborah K. Kearney, General Counsel, Florida Department of Education, Tallahassee; Bill McCollum, Attorney General, and Timothy Osterhaus, Deputy Solicitor General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The School Board of Pinellas County challenges the constitutionality of section 1002.335, Florida Statutes (2006), alleging it violates article IX of the Florida Constitution. We hold section 1002.335 is facially unconstitutional. See Duval County Sch. Bd. v. State Bd. of Educ., 998 So. 2d 641 (Fla. 1st DCA 2008).
BROWNING, C.J., BARFIELD, and KAHN, JJ., concur.